Citation Nr: 1100880	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  08-29 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for post-
operative varicose veins, right leg. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1947 to April 
1955, and from April 1956 to December 1956.

This matter comes to the Board of Veterans' Appeals ("Board") 
on appeal from a March 2008 rating decision issued by the 
Department of Veterans Affairs ("VA") Regional Office ("RO") 
in Muskogee, Oklahoma, which denied the Veteran's claim of 
entitlement to an evaluation in excess of 20 percent for post-
operative varicose veins, right leg.  

In July 2010, the Board remanded the Veteran's claim for further 
development, specifically to schedule him for a Board video 
conference hearing.  

In October 2010, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge sitting in 
Washington, DC.  A transcript of the hearing has been associated 
with the Veteran's claims folder. 

During his hearing before the Board, the Veteran requested that 
the record be held open for an additional 30 days to allow him to 
submit additional evidence in support of his claim.  See 38 
C.F.R. § 20.709 (2010).  However, no additional evidence has been 
received by the Board.

 The issue of entitlement to service connection for a foot 
disorder, to include as secondary to service-connected 
post-operative varicose veins, right leg, has been raised 
by the record, but has not been adjudicated by the Agency 
of Original Jurisdiction ("AOJ").  Therefore, the Board 
does not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDING OF FACT

Throughout the rating period on appeal, the Veteran's post-
operative varicose veins, right leg, have been manifested by 
intermittent edema and subjective pain of the right extremity 
after prolonged sitting, standing or walking, with symptoms 
relieved by elevation of the right extremity or compression 
hosiery; eczema; and stasis pigmentation.  There has been no 
medical evidence of persistent edema or ulceration.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for post-
operative varicose veins, right leg, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, 4.104, Diagnostic Code 7120 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).  

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) ("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his or her possession that 
pertains to the claim.  Element (4), the requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim, was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini, effective May 30, 2008).  Thus, any error 
related to this element is harmless.

The requirements apply to all five elements of a service 
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).

In this case, service connection for the Veteran's disability has 
already been established, and the current appeal arose from a 
claim for an increased rating.  In letters dated January 2008 and 
June 2008, the Veteran was informed that he should provide 
evidence showing that his disability had increased in severity.  
These letters advised him of what VA would do to assist him in 
obtaining evidence, including the specific types of evidence, 
both lay and medical, that could be submitted in support of a 
claim for an increased rating.  The letters also informed the 
Veteran of how VA assigns the effective date and disability 
rating elements of a claim.  See Dingess/Hartman, supra.  

      b.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  
The claims file contains the Veteran's service treatment records, 
post-service VA treatment records, and a VA examination report 
dated January 2008.  Additionally, the claims file contains the 
Veteran's statements in support of his claim.  The Veteran has 
not referenced any outstanding, available records that he wanted 
VA to obtain or that he felt were relevant to the claim that have 
not already been obtained and associated with the record.

With regard to the VA examination, the examination report shows 
that the examiner reviewed the Veteran's treatment reports, 
including his service and post-operative service records, 
performed a comprehensive examination, elicited from the Veteran 
his history of symptomatology related to his right leg post-
operative varicose veins, and provided clinical findings 
detailing the results of the examination.  

In this respect, the Board notes that the Veteran has argued that 
the VA examination was inadequate because he claims that the 
examiner did not examine his leg.  See VA Form 9, September 2008.  
While it appears unclear how the examiner could have reported 
clinical findings for the Veteran's right leg in the examination 
report without actually examining the leg, the Court has held 
that VA may satisfy its duty to assist by providing a medical 
examination conducted by a person who is qualified through 
education, training, or experience to provide competent medical 
evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 
Vet. App. 563 (2007).  In this case, the VA examination was 
performed by a medical doctor.  Additionally, neither the 
Veteran, nor VA adjudicators, are medical professionals, and thus 
are not competent to request that the Veteran undergo any 
specific medical studies or tests.  See Colvin v. Derwinski, 1 
Vet. App 171 (1991).  Here, as noted above, the Board finds that 
the examination report contains sufficient findings to allow the 
Board to make a decision on this case, using the criteria set 
forth in the applicable diagnostic code.  Accordingly, the Board 
concludes that the VA examination is sufficient upon which to 
base a decision in this case, and that a remand for another 
examination is not warranted.

In short, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal, and for the reasons 
expressed above finds that the development of the claim has been 
consistent with the provisions of the VCAA.  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to the VCAA 
notice.  The purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
appealed claim.  Accordingly, the Board will proceed to a 
decision on the merits.

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, and by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined, the average impairment in earning 
capacity resulting from such diseases and injuries, and the 
residual conditions in civilian occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2010).  Separate Diagnostic Codes ("DCs") 
identify the various disabilities and the criteria for specific 
ratings.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2010).

The Veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2010).  Where service 
connection has already been established, and increase in the 
disability rating is at issue, it is the present level of the 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 
119 (1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was not 
limited to that reflecting the then current severity of the 
disorder.  The Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 
(2009).

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  38 C.F.R. § 
4.14 (2010).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability. 
 See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).

The regulations pertaining to evaluation of diseases of the 
arteries and veins, including varicose veins, were amended most 
recently in January 12, 1998.  Since the Veteran's claim for an 
increased rating was received in November 2007, after the 
effective date of the January 1998 amendments, the regulations as 
they existed prior to January 1998 no longer apply.  That is to 
say, the Board need only consider the revised standards when 
making a determination of whether an increased rating is 
warranted. 

The Veteran's post-operative varicose veins, right leg, are 
currently evaluated at 20 percent disabling under DC 7120.  Under 
the current criteria, DC 7120 provides for a non-compensable 
rating for asymptomatic, palpable or visible varicose veins; a 10 
percent rating for intermittent edema of extremity, or aching and 
fatigue in leg after prolonged standing or walking, with symptoms 
relieved by elevation of extremity or compression hosiery; a 20 
percent rating for persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema; a 40 percent rating for persistent edema 
and stasis pigmentation or eczema, with or without intermittent 
ulceration; a 60 percent rating for a finding of persistent edema 
or subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration; and a 100 percent rating for massive, 
board-like edema with constant pain at rest.  38 C.F.R. § 4.104, 
DC 7120 (2010).  

A review of the claims folder reveals that the Veteran was 
originally service-connected for varicose veins with an initial 
evaluation of 10 percent, effective November 15, 1988.  He was 
subsequently granted an increased rating to 20 percent, effective 
November 15, 2000.  He now contends that the current 20 percent 
evaluation does not contemplate the level of his current 
disability.  Specifically, he claims that he experiences 
occasional edema and pain in the right extremity, and eczema 
(which he described as frequent itchy, dry skin).

Review of the Veteran's VA Medical Center ("VAMC") treatment 
records shows that, in March 2006, he was seen at the VA Tulsa 
Outpatient Clinic with complaints of pain "when he walks once in 
a while," and requested pain-relieving medication.  The 
diagnosis, however, was intermittent hip pain, and he was 
provided a prescription for Tylenol #3.  In October 2007, he was 
seen at the clinic with a request for a handicapped automobile 
placard.  Again, it was noted that he had intermittent hip pain; 
however, there was no indication from the Veteran or the examiner 
concerning pain or any other symptoms related to his post-
operative varicose veins of the right leg.  In January 2008, he 
was seen for routine health monitoring, at which time, he 
reported that he was doing well and had no complaints.  The 
examination revealed no edema of the extremities.  

During the January 2008 VA examination, the Veteran reported that 
he experienced numbness and poor circulation of the legs as a 
result of his varicose veins, despite the fact that the 
disability only affected his right leg.  He also said that he 
experienced leg pain after prolonged standing and walking, and 
reported intermittently-occurring leg edema that was relieved by 
leg elevation or compression hosiery.  Upon examination, the 
examiner noted varicose veins on the right leg with stasis 
pigmentation and eczema.  However, there were no findings of 
edema, elevated edema or ulcers.  The examiner noted that the 
Veteran's claimed leg pain from the varicose veins was 
"subjective."

During a May 2008 VAMC primary care visit, the Veteran again said 
that he had no complaints, but added that he experienced 
shortness of breath when he did a lot of walking. At that time, 
it was noted that he had arteriosclerotic vascular disease, as 
well as intermittent hip pain.  The last treatment report of 
record, dated July 2008, shows that he reported experiencing 
multiple joint pain, and it was noted that he utilized a cane for 
ambulation.  On examination, however, the examiner found no 
evidence of edema of the extremities.  

During the October 2010 video conference hearing, the Veteran 
again reported that he experienced numbness and poor circulation 
in the right leg, which he claimed resulted in his having fallen 
several times.  When he was asked by his service organization 
representative whether he experienced constant edema if he did 
not elevate his legs, he again said that he only experienced 
edema if he sat, stood or walked too much.  He also said that 
elevating the leg kept the edema from becoming severe.  Although 
he initially reported that he experienced ulcers only if he 
scratched his leg too much, he subsequently told the Judge that 
he did not have any ulcers, and said that scratching only 
produced redness and irritation.  
After a careful review of the complete claims folder, the Board 
concludes that the probative evidence of record is against the 
granting of a rating in excess of 20 percent for the Veteran's 
post-operative varicose veins, right leg, during any portion of 
the appeals period.  In reaching this conclusion, the Board finds 
that the Veteran's condition has been manifested by intermittent 
edema and subjective pain of the right lower extremity after 
prolonged sitting, standing or walking, with symptoms relieved by 
elevation of the right extremity or compression hosiery; eczema; 
and stasis pigmentation.  However, there has been no medical 
evidence during the appeals period to show that the Veteran's 
disability has been manifested by persistent edema or ulceration.  
As noted above, during the January 2008 VA examination, the 
examiner noted that there was no physical evidence of edema or 
elevated edema, and the Veteran reported that he only experienced 
intermittent edema, which he said was relieved by elevation of 
the leg or compression hosiery.  

In addition to the VA examination report, the Board has also 
considered the contemporaneous VAMC treatment records, which 
revealed no evidence of either persistent or intermittent edema.  
As noted above, these notes further show that the Veteran never 
complained about any symptomatology caused by his post-operative 
varicose veins while receiving VA clinical treatment.

The Board further notes that it has also considered the Veteran's 
personal statements regarding the severity of his right leg 
varicose vein disability.  In this regard, the Board is cognizant 
that the Court has repeatedly held that a veteran is competent to 
describe symptoms of which he or she has first-hand knowledge.  
See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As 
such, his assertions of a worsening of his symptoms over time are 
entitled to some probative weight.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  However, as noted above, during 
the October 2010 video conference hearing, the Veteran admitted 
that he did not experience persistent edema or ulceration, and 
said that his intermittent edema, which occurred only when he 
sat, stood or walked too long, was relieved by elevating his 
right leg.  In this regard, the Board finds his own admissions, 
as well as the clinical findings during the VA examination and 
VAMC treatment visits, to be the most probative evidence of 
record concerning the severity of the Veteran's right leg post-
operative varicose veins during the course of this appeal.  
Accordingly, and based on this evidentiary posture, the Board 
concludes that the symptoms from the Veteran's post-operative 
varicose veins, right leg, are most consistent with the 
currently-assigned 20 percent evaluation. 

In addition, the Board has considered whether other diagnostic 
codes are applicable to the Veteran's post-operative varicose 
veins, right leg.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993) (en banc) (the assignment of a particular diagnostic code 
is "completely dependent on the facts of a particular case.").  
However, because his only current diagnosis is post-operative 
varicose veins, there are no other diagnostic codes applicable to 
his disability.
 
The Board has also considered the potential application of 38 
C.F.R. § 3.321(b)(1), for exceptional cases where schedular 
evaluations are found to be inadequate.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the 
threshold determination is whether the disability picture 
presented in the record is adequately contemplated by the rating 
schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In 
this case, the Board concludes that the Veteran's service-
connected right leg disability is not so unusual or exceptional 
in nature as to render the assigned schedular rating inadequate.  
The Board notes that the rating criteria describe the Veteran's 
symptomatology and higher ratings are available for increased 
levels of disability.  The Veteran's disability has been 
evaluated under the applicable diagnostic code that has 
specifically contemplated the level of occupational impairment 
caused by disability.  Moreover, there is no evidence that his 
disability has caused marked interference with employment or 
necessitated any frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Therefore, referral for assignment of an extra-
schedular evaluation in this case is not in order.  Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 
337 (1996).

In summary, the Board concludes that the competent evidence of 
record is against the Veteran's claim of entitlement to a 
disability evaluation in excess of 20 percent for post-operative 
varicose veins, right leg.  As there is not an approximate 
balance of evidence, the "benefit-of-the-doubt rule" enunciated 
in 38 U.S.C.A. 
§ 5107(b) is not applicable.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  Assignment of staged ratings is not for application, as 
the Veteran's symptomatology during the course of this appeal has 
not been shown to be of greater severity than the currently-
assigned rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to an evaluation in excess of 20 percent for post-
operative varicose veins, right leg, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


